Case 1:07-cr-20531-TLL-PTM ECF No. 433 filed 01/16/19      PageID.3357    Page 1 of 3



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          NORTHERN DIVISION


UNITED STATES OF AMERICA,

                   Plaintiff,                Case No. 07-20531

v.                                           HON. THOMAS L. LUDINGTON
                                             United States District Judge
DEMETRESS L. BRYANT,

               Defendant.
__________________________________________________________________

           STIPULATION FOR REDUCTION OF SENTENCE
            PURSUANT TO THE FIRST STEP ACT OF 2018
__________________________________________________________________

      In December 2018, Congress passed and the President signed the First Step

Act of 2018, See First Step Act of 2018, P.L. 115-391. Section 404 of the First Step

Act permits a district court, in its discretion, to impose a reduced sentence for a

defendant sentenced for a crack cocaine offense before August 3, 2010, if the

mandatory minimum sentence for that offense was modified by section 2 or 3 of the

Fair Sentencing Act of 2010. Id. at § 404(b) and (c).

      Defendant Demetress Bryant is eligible for discretionary relief under the First

Step Act. Bryant was sentenced to a mandatory minimum 240 months’

imprisonment and 10 years of supervised release in 2008, after he pleaded guilty to

distributing 50 grams or more of crack under 21 U.S.C. § 841(a) and (b)(1)(A), with
Case 1:07-cr-20531-TLL-PTM ECF No. 433 filed 01/16/19        PageID.3358     Page 2 of 3



an enhanced penalty under 21 U.S.C. § 851. The parties stipulated in Bryant’s

written plea agreement that his offense of conviction involved 79 grams of crack.

Thus, Bryant’s statutory penalties under the Fair Sentencing Act of 2010, made

retroactive by the First Step Act of 2018, have been reduced as follows:

 Previous Statutory       20 years to life New Statutory              10 years to life
 Penalties under             in prison;    Penalties under               in prison;
 § 841(b)(1)(A):            at least 10    § 841(b)(1)(B):            at least 8 years
                              years of                                 of supervised
                            supervised                                     release
                              release

The parties also agree that Bryant’s previous and amended sentencing guideline

range should be calculated as follows:

 Previous Total Offense           31           New Total Offense              29
 Level:                                        Level:
 Previous Criminal                V            New Criminal History           V
 History Category:                             Category:
 Previous Sentencing           168–210         New Sentencing             140–175
 Guideline Range:                              Guideline Range:

      The parties therefore stipulate that Bryant meets the criteria for a discretionary

sentence reduction under the First Step Act of 2018, with a new mandatory minimum

of 120 months’ imprisonment, a new guideline range of 140–175 months, and a new




                                           2
Case 1:07-cr-20531-TLL-PTM ECF No. 433 filed 01/16/19    PageID.3359    Page 3 of 3



mandatory term of supervised release of 8 years. This Court is therefore permitted

to reduce Bryant’s sentence.



s/ANTHONY P. VANCE                          s/JOAN E. MORGAN
Assistant United States Attorney            Attorney for Defendant
600 Church Street                           111 E. Court Street, Suite L-100
Flint, Michigan 48502-1280                  Flint, Michigan 48502
Phone: (810) 766-5177                       Phone: (810) 406-4133
Fax: (810) 766-5427                         Joan_Morgan@fd.org
anthony.vance@usdoj.gov                     P34482
P61148

Date: January 16, 2019




                                        3
